Citation Nr: 0520140	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  95-22 125	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1965 to August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a November 1993 rating decision, the RO, in relevant part, 
denied service connection for a back disorder.  In a July 
1994 rating decision, the RO, in relevant part, determined 
that new and material evidence had not been received to 
reopen the previously denied claim for service connection for 
a back disability.  In a May 1995 rating decision, the RO 
again determined that new and material evidence had not been 
received to reopen his claim.  The veteran filed a notice of 
disagreement (NOD) that same month and was issued a statement 
of the case (SOC) in June 1995.  He then filed a VA Form 9 in 
June 1995 to timely perfect his appeal.

In a February 1998 rating decision, the RO, in relevant part, 
determined that new and material evidence had not been 
received to reopen the previously denied claim for service 
connection for post-traumatic stress disorder (PTSD).  In a 
March 1998 rating decision, the RO, in relevant part, again 
determined that new and material evidence had not been 
received to reopen his claim.  In April 1998, the veteran 
filed a NOD.  In an April 1999 rating decision, the RO, in 
relevant part, again found that new and material evidence had 
not been received to reopen his claim.  In May 1999, the 
veteran continued to express his disagreement with the denial 
of his claim.  The RO issued the veteran a SOC later that 
month, and the veteran filed a VA Form 9 in February 2000.  
The Board notes that the veteran's VA Form 9 was not filed 
within one year of the notice of the February 1998 rating 
decision or within 60 days of the May 1999 SOC.  The Board 
observes, however, that the May 1999 SOC was the first one 
issued with respect to the PTSD claim, that the veteran 
continued to pursue his claim since the February 1998 denial, 
and that the VA Form 9 was received within one year of the 
notice of the most recent April 1999 rating decision.  Thus, 
the Board finds that the issue is before the Board.  

In an April 1999 rating decision, the RO, in relevant part, 
denied service connection for tuberculosis and determined 
that new and material evidence had not been received to 
reopen the previously denied claims of entitlement to service 
connection for tendonitis and a left knee disorder.  The 
veteran filed a notice of disagreement with respect to all 
three issues and was issued a SOC.  On his VA Form 9, 
although the veteran checked the box indicating that he 
wanted to appeal all three issues, his argument was limited 
to the left knee disorder and the already perfected issues 
with respect to a back disability and PTSD.  Thus, the issues 
of entitlement to service connection for tuberculosis and 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tendonitis 
are not part of the current appeal.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Jackson, 
Mississippi.  The veteran testified that he no longer wished 
to pursue his claim for service connection for a left knee 
disorder.  Thus, his appeal as to this issue is withdrawn.  
38 C.F.R. § 20.204(b) (2004).  

In light of the above procedural history, the issues are as 
listed on the title page.

Also at the Board hearing, the veteran expressed a desire to 
pursue a claim of entitlement to service connection for a 
right knee disorder.  As this issue has not been adjudicated, 
the issue is referred to the RO for appropriate action.

The Board notes that the RO received additional evidence from 
the veteran in March 2005 and that the Board received 
additional evidence in May 2005.  Although the veteran did 
not submit a waiver of initial consideration by the RO, in 
light of the favorable findings in this decision, the Board 
observes that the veteran is not prejudiced by the Board's 
consideration of this additional evidence.

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for post-
traumatic stress disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The March 1976 rating action, which reopened and denied 
the claim for service connection for a back disability, is 
final.  

2.  The evidence received since the March 1976 rating action 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether the veteran's back disability is related to 
service, and; when considered alone or together with all of 
the evidence of record, it has significant effect upon the 
facts previously considered.

3.  The June 1995 rating decision, which denied service 
connection for PTSD, is final.

4.  The evidence received since the June 1995 rating decision 
includes evidence which was not previously considered and 
which bears directly and substantially on the specific matter 
of whether the veteran's PTSD is related to service, and; 
when considered alone or together with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied the claim for 
service connection for a back disability in March 1976 is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The evidence received since the RO denied the claim for 
service connection for PTSD in June 1995 is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), and its implementing regulations 
are "potentially applicable to claims pending on the date of 
the VCAA's enactment."  See Holiday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As both of the veteran's requests to reopen his previously 
denied claims were received prior to August 29, 2001, the 
implementing and amended regulations do not apply for the 
purpose of determining whether the veteran in this case has 
submitted new and material evidence sufficient to reopen his 
claims.  Id.; cf. Karnas v. Derwinski.  

Moreover, the Board finds that the veteran is not prejudiced 
by its consideration of the matters of whether new and 
material evidence has been received to reopen the previously 
denied claims for service connection for a back disability 
and for PTSD because the outcomes of these particular matters 
represent a favorable action by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Analysis

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Back Disorder

The RO initially denied service connection for a back 
disability in November 1969.  The veteran was notified of the 
decision later that month.  The veteran did not appeal.  
Thus, the November 1969 decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

The Board notes a June 1970 letter from the veteran stating 
that he was unable to make the scheduled VA examination and 
requesting a new examination; however, the Board observes 
that the statement is not a valid NOD.  See 38 C.F.R. 
§ 20.201 (2004).  

In a March 1976 rating action, the RO reopened the veteran's 
back claim.  In a March 8, 1976, letter, the RO essentially 
informed the veteran of this determination and asked him to 
submit evidence to substantiate his claim for service 
connection.  The record shows that the veteran did not submit 
any evidence.  Indeed, the next correspondence of record 
regarding his back claim was received in March 1993.  In 
light of his failure to furnish the evidence requested by the 
March 8, 1976 letter, the Board concludes that the veteran 
abandoned his 1976 claim.  38 C.F.R. § 3.158 (2004).  See 
Hurd v. West, 13 Vet. App. 449, 452 (2000) (38 C.F.R. 
§ 3.158(a) requires no further action by the RO until a new 
claim is received, and once a claim is abandoned, VA need not 
advise a claimant of his appellate rights); see also Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991) (abandonment 
pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or 
waived on grounds of alleged ignorance of regulatory 
requirements, citing Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384-85 (1947)).  Moreover, the veteran did not appeal 
the March 1976 decision.  Thus, the March 1976 decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett, supra.  

Therefore, VA must review all of the evidence submitted since 
the March 1976 rating action in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The evidence 
of record at that time included the veteran's service medical 
records and an October 1975 letter from an orthopedic 
physician.  The veteran's service medical records show 
treatment for complaints of back pain in July 1969.  The 
physician's letter reflects complaints of intermittent low 
back pain since a fall in the Navy and findings of a back 
disorder.  

The pertinent evidence received since the March 1976 rating 
action consists of a letter from the Navy to a Congressman 
accompanied by Naval records of the U.S.S. Intrepid.  The 
veteran contends, in essence, that he injured his back during 
a sexual assault and during a collision involving his ship 
when he was knocked out of bed.

An April 2005 letter from the Navy to a Congressman and 
accompanying Naval records of the U.S.S. Intrepid show that 
the ship was involved in a collision with an oiler in 
February 1966.

The above evidence is new and material because it suggests 
that the veteran may have injured his back in service.  It is 
not merely cumulative of earlier information and evidence 
because the evidence on file at the time of the March 1976 
rating decision did not establish how the veteran injured his 
back.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) and provides a basis to 
reopen his claim for service connection for a back 
disability.  38 U.S.C.A. § 5108.

PTSD

The RO initially denied service connection for a nervous 
disorder, including PTSD, in a November 1993 rating decision.  
The veteran was notified of this decision in December 1993.  
The veteran did not appeal.  Thus, the November 1993 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); Barnett, supra.  

The Board notes that the record contains a January 1994 
correspondence from a Congressman forwarding a statement from 
the veteran in which the veteran stated that he filed an 
appeal with VA regarding his recent denial of benefits.  The 
Board observes that the record contains no statement from the 
veteran within the one-year appeal period.  The Board further 
notes that the Congressman is not a person authorized to file 
an appeal under VA regulations.  38 C.F.R. § 20.301(a) 
(2004).  

The Board notes that the RO continued to deny the veteran's 
claim in a June 1995 rating decision.  The veteran was 
notified of this decision later that month.  The veteran did 
not appeal.  Thus, the June 1995 decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001); Barnett, supra.  

The Board notes that the record contains a June 1995 VA Form 
9 in which the veteran stated, in essence, that he is unable 
to work due to his back disorder and all the other disorders 
that he contends are service connected (asbestosis, PTSD, 
agent orange exposure nerves, hearing loss).  After review, 
the Board observes that this statement is not a valid NOD.  
See 38 C.F.R. § 20.201 (2004).  

Therefore, VA must review all of the evidence submitted since 
the June 1995 rating decision in order to determine whether 
the claim may be reopened.  See Hickson, supra.  The record 
at the time contained a diagnosis of PTSD and medical 
evidence relating the veteran's PTSD to a claimed in-service 
stressor, but no credible supporting evidence that the 
claimed in-service stressor actually occurred.  

The pertinent evidence received since the June 1995 rating 
decision consists of a letter from the Navy to a Congressman 
accompanied by Naval records of the U.S.S. Intrepid.  The 
veteran contends, in essence, that he has PTSD as a result of 
being sodomized in service, experiencing a collision between 
his ship and a freighter, and observing the crash of an 
approaching fighter plane.

An April 2005 letter from the Navy to a Congressman and 
accompanying Naval records of the U.S.S. Intrepid show that 
the ship was involved in a collision with an oiler in 
February 1966 and that a helicopter crashed shortly after 
taking off from the ship in June 1966.

The above evidence is new and material because it provides 
credible supporting evidence of two of the veteran's claimed 
in-service stressors, the collision of his ship and the crash 
of an aircraft.  It is not merely cumulative of earlier 
information and evidence because the evidence on file at the 
time of the June 1995 rating decision did not contain 
credible supporting evidence of his stressors.  Thus, this 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) and provides a basis to reopen his claim for 
service connection for PTSD.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the appeal is granted.


REMAND

Having reopened the veteran's claims, the Board may consider 
the merits of the claims only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability, (2) indicates that the disability or symptoms may 
be associated with the claimant's active duty, and (3) does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological bases for both of the veteran's 
disabilities in the record on appeal have been called into 
question, the RO should schedule the veteran for VA 
examinations to determine whether the veteran's current back 
disability and PTSD are related to service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of the 
veteran's current back disability.  The 
claims file, to include a copy of this 
Decision and Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner should specifically state 
whether the veteran's current back 
disability is related to his in-service 
injury.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

2.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran 
currently has PTSD that is related to his 
in-service stressors.  The claims file, 
to include a copy of this Decision and 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

If PTSD is diagnosed, the examiner should 
specify (A) the factors relied upon to 
support the diagnosis; (B) the specific 
stressor(s) that prompted the diagnosis; 
and (C) whether there is a link between 
the current symptomatology and the above 
in-service stressor(s).  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a back disability 
and entitlement to service connection for 
post-traumatic stress disorder.  This 
review should include consideration of 
all relevant information and evidence 
received since the issuance of the 
January 2005 supplemental statement of 
the case.

4.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


